DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on November 29, 2021.
Claims 1-17 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (U.S. Pub. No. 2013/0250366 A1).

With regard to claim 1, the claim is drawn to an image processing device (see Kinoshita, i.e. in Fig. 3, disclose the image process unit) comprising:
an input device configured to input data (see Kinoshita, i.e. in Fig. 3, disclose the input image obtaining unit 205); and 
circuitry configured to: 
	convert text information to be printed included in the data to generate converted information (see Kinoshita, i.e. in Fig. 3, disclose the latent image generating unit 202, and further in Fig. 4 and in para. 46, discloses and illustrates the latent image, comprising “text information”, such as “0123456789 xxx SECTION RICH TAR”); and 
	output data for image formation including the converted information (see Kinoshita, i.e. in para. 36, disclose the print image generating unit, and in para. 36, discloses that “…The embedded image generating unit 204 and the output image generating unit 206 may be collectively referred to a "print image generating unit” ”). 
With regard to claim 2, the claim is drawn to the image processing device according to claim 1, wherein the converted information includes invisible information corresponding to the text information, and wherein the invisible information is information detectable by an infrared sensing device (see Kinoshita, i.e. in para. 82, discloses that “…At step S16, the output image generating unit 206 generates an output image by combining the input image received from the input image obtaining unit 205 and the embedded image received from the embedded image generating unit 204. In the above exemplary process, the input image is obtained by the input image obtaining unit 205 at step S15. However, the input image may instead be obtained at any other appropriate timing. For example, the input image may be obtained before embedded information is obtained at step S11”; also see the illustration of “infrared image” to be embedded in Fig. 4 and etc.)                                                               .
With regard to claim 7, the claim is drawn to the image processing device according to claim 1, wherein the circuitry is configured to: 
convert the text information to be printed into one of a one-dimensional code image and a two-dimensional code image (see Kinoshita, i.e. illustrations in Fig. 4, i.e. output image (F) ); 
acquire a background image (see Kinoshita, i.e. in Fig. 4, disclose the Background Image (B)); and 
set the code image as invisible information to the background image that is visible information acquired, to generate the converted information (see Kinoshita, i.e. in para. 8-11, and Fig. 4 and in para. 37-39, discloses that “[0037] In the present embodiment, a latent image indicating embedded information to be embedded in an another image and a background image that serves as the background of the latent image are generated, and the latent image and the background image are combined to generate an embedded image. Then, the terminal 1 superposes the embedded image on a received input image to generate an output image, and the image forming apparatus 2 prints the output image. The embedded image and the output image are examples of print images...”).
With regard to claim 8, the claim is drawn to the image processing device according to claim 7, wherein the circuitry is configured to acquire the background image from the data (see Kinoshita, i.e. in Fig. 4 and in para. 36-37, disclose the background image generating unit 203).
With regard to claim 9, the claim is drawn to the image processing device according to claim 1, wherein the circuitry is configured to extract, as the text information to be printed, text information in an area corresponding to area information set as an extraction condition, from the data (see Kinoshita, i.e. in Fig. 4, disclose the extraction of latent image (A), such as text information, background image (B) and etc. as “area information”).
With regard to claim 10, the claim is drawn to the image processing device according to claim 1, wherein the circuitry is configured to extract, as the text information to be printed, text information corresponding to color information set as an extraction condition, from the data (see Kinoshita, i.e. in para. 12, discloses that “… the latent image generating unit is configured to generate the latent image using both of a first color component to be printed with a first color material and second color components to be printed with second color materials having an optical property different from an optical property of the first color material, or using only the second color components. The background image generating unit is configured to generate the background image using only the second color components when the latent image generating unit uses both of the first color component and the second color components, and generate the background image using both of the first color component and the second color components when the latent image generating unit uses only the second color components”). 
With regard to claim 11, the claim is drawn to the image processing device according to claim 1, wherein the data is print data output by a printer driver (see Kinoshita, i.e. in para. 34, discloses that “[0034] The image processing unit 106 performs image processing on input images input to the terminal 1. For example, the image processing unit 106 combines an embedded image indicating embedded information and an input image. This process is described in detail later. The image processing unit 106 may be implemented by executing a program stored in the memory 102 by the CPU 101. The terminal 1 including the CPU 101 and the memory 102 is an example of a computer. The program for implementing the image processing unit 106 may be installed, for example, in the memory 102 of the terminal 1 as a printer driver or an application of a cell phone or a smartphone. Alternatively, the program may be installed in the image forming apparatus 2. In this case, the image forming apparatus 2 also functions as the terminal 1”, and further in para. 36, disclose “the print image generating unit”).
With regard to claim 13, the claim is drawn to the image processing device according to claim 1, 
wherein the converted information includes invisible information corresponding to the text information (see Kinoshita, i.e. in Fig. 4, disclose the latent image (A) with text information), and 
wherein the converted information indicates visible information of the text information together with the invisible information under visible light and indicates the invisible information under invisible light (see Kinoshita, i.e. in para.  43-46 for details).
With regard to claim 14, the claim is drawn to the image processing device according to claim 1, 
wherein the converted information includes invisible information corresponding to the text information (see Kinoshita, i.e. in para. 11, disclose that “… in the related-art technologies described above, a special toner is used to add invisible information for distinguishing an original from a copy”), and 
wherein the invisible information is concealed by a background image and a combination of printing amounts of colorants (see Kinoshita, i.e. in Fig. 4 and in para. 12, discloses that “an information processing apparatus that includes a latent image generating unit configured to generate a latent image, a background image generating unit configured to generate a background image that serves as a background of the latent image, and a print image generating unit configured to generate a print image including the latent image and the background image. The latent image generating unit is configured to generate the latent image using both of a first color component to be printed with a first color material and second color components to be printed with second color materials having an optical property different from an optical property of the first color material, or using only the second color components. The background image generating unit is configured to generate the background image using only the second color components when the latent image generating unit uses both of the first color component and the second color components, and generate the background image using both of the first color component and the second color components when the latent image generating unit uses only the second color components. The latent image generating unit and the background image generating unit are configured to generate the latent image and the background image using the first color component and the second color components such that the latent image and the background image in the print image are printed in substantially the same color”).
With regard to claim 15, the claim is drawn to an image processing system (see Kinoshita, i.e. in Fig. 1, discloses the exemplary system) comprising: 
an information processing device (see Kinoshita, i.e. in Fig. 1-2, disclose the terminal) including: 
	circuitry configured to receive an extraction condition set on a screen displaying a print preview of data (see Kinoshita, i.e. in Fig. 2 and in para. 32, discloses that “The display unit 11 is implemented, for example, by a liquid-crystal display or a cathode-ray tube (CRT) display. The display unit 11 displays, for example, embedded images to be embedded in input images, scanned images received from the infrared scanner 3, and information regarding operations of the terminal 1. The operations unit 12 includes, for example, a keyboard and a mouse and receives user inputs”); and 
an output device configured to output the data and the extraction condition received (see Kinoshita, i.e. in Fig. 2 and in para. 34, disclose that”[0034] The image processing unit 106 performs image processing on input images input to the terminal 1. For example, the image processing unit 106 combines an embedded image indicating embedded information and an input image. This process is described in detail later. The image processing unit 106 may be implemented by executing a program stored in the memory 102 by the CPU 101. The terminal 1 including the CPU 101 and the memory 102 is an example of a computer. The program for implementing the image processing unit 106 may be installed, for example, in the memory 102 of the terminal 1 as a printer driver or an application of a cell phone or a smartphone. Alternatively, the program may be installed in the image forming apparatus 2. In this case, the image forming apparatus 2 also functions as the terminal 1”); and 
an image processing device configured to give an image forming instruction in response to a print instruction from the information processing device (see Kinoshita, i.e. in Fig. 3, disclose the image process unit), 
the image processing device including: 
	an input device configured to input the data and the extraction condition (see Kinoshita, i.e. in Fig. 3, disclose the input image obtaining unit 205); and circuitry configured to: 
	extract text information included in the data according to the extraction condition and generate converted information of the text information extracted  (see Kinoshita, i.e. in Fig. 3, disclose the latent image generating unit 202, and further in Fig. 4 and in para. 46, discloses and illustrates the latent image, comprising “text information”, such as “0123456789 xxx SECTION RICH TAR”; and further in para. 38, discloses that “The latent image generating unit 202 receives the embedded information from the embedded information obtaining unit 201 and generates a latent image representing a character string indicating the embedded information by using cyan (C), magenta (M), yellow (Y), and black (K) color components…”; also see in Fig. 5, step S11, para. 78 and etc.); and
	output data for image formation including the converted information (see Kinoshita, i.e. in para. 36, disclose the print image generating unit, and in para. 36, discloses that “…The embedded image generating unit 204 and the output image generating unit 206 may be collectively referred to a "print image generating unit” ”).
With regard to claim 16, the claim is drawn to the image processing system according to claim 15, wherein the circuitry of the information processing device is configured to receive setting of one of area information and color information as the extraction condition (see Kinoshita, i.e. in para. 38-29, discloses that “The latent image generating unit 202 receives the embedded information from the embedded information obtaining unit 201 and generates a latent image representing a character string indicating the embedded information by using cyan (C), magenta (M), yellow (Y), and black (K) color components”). 
With regard to claim 17, the claim is drawn to a method  (see Kinoshita, i.e. in Fig. 3, disclose the image process unit and the method in Fig. 5-6 and etc.) comprising: 
inputting data (see Kinoshita, i.e. in Fig. 3, disclose the input image obtaining unit 205);
converting text information to be printed included in the data to generate converted information (see Kinoshita, i.e. in Fig. 3, disclose the latent image generating unit 202, and further in Fig. 4 and in para. 46, discloses and illustrates the latent image, comprising “text information”, such as “0123456789 xxx SECTION RICH TAR”); and
outputting data for image formation including the converted information (see Kinoshita, i.e. in para. 36, disclose the print image generating unit, and in para. 36, discloses that “…The embedded image generating unit 204 and the output image generating unit 206 may be collectively referred to a "print image generating unit” ”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita as applied to claim 1 above, and further in view of Grodsky et al. (U.S. Pub. No. 2012/0140251 A1, hereinafter as “Grodsky”).
With regard to claim 3, the claim is drawn to the image processing device according to claim 1, wherein the circuitry is configured to: 
convert a part of an image of text of the text information into invisible information to generate the converted information (see Kinoshita, i.e. Fig. 4 and in para. 72, discloses that “…That is, on an infrared image of the original document, the latent image dots printed using the K toner are distinguishable from the background image and therefore the embedded information can be detected. Meanwhile, on an infrared image of the copy, the latent image dots are not distinguishable from the background image and the embedded information cannot be detected since the latent image dots are copied not using the K toner”); and 
add the converted information to an area from which the text information is deleted in the data (see Kinoshita, i.e. in Fig. 4, Fig. 5 (disclose step S16, combine input image and embedded image) and etc., and in para. 82, discloses that “…. At step S16, the output image generating unit 206 generates an output image by combining the input image received from the input image obtaining unit 205 and the embedded image received from the embedded image generating unit 204”; also see teachings of Grodsky below).
The teachings of Kinoshita do not explicitly disclose the aspect relating to “…an area from which the text information is deleted in the data”. 
However, Grodsky discloses an analogous invention relates to methods for digital document processing, and in particular to such methods that modifies on demand special information in a raster image, as well as corresponding apparatus and computer-readable medium (see Grodsky, i.e. para. 1 and etc.).   More specifically, in Grodsky, i.e. in para. 15 and etc., disclose that “[0015] In another aspect, the disclosed embodiment is to a method to manage at least one RIPped image during job workflow wherein the modification is selected from a group comprising of deleting extracted information, deleting extracted information and adding additional information, adding additional information, embedding a control instruction in the at least one RIPped image”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kinoshita to include the limitation(s) discussed and also taught by Grodsky, with the aspect(s) discussed and mentioned above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kinoshita by the teachings of Grodsky, and to incorporate the limitation(s) discussed and also taught by Grodsky, thereby “… the process allows for the addition of objects such as tracking or security and the processing of objects to interpret the data found, remove it, and possibly replace it with data based on what was read. These modified objects are embedded in the output bitmap image without increasing its size by reusing dimensions and location of selected areas of the print image” (see Grodsky, i.e. abstract and etc.).
With regard to claim 4, the claim is drawn to the image processing device according to claim 3, wherein the circuitry is configured to convert an edge portion of the text into invisible information to generate the converted information (see Kinoshita, i.e. in Fig. 4 and in para. 60, disclose “the boundary (E)” and “[0060] FIG. 4 (E) illustrates an image "a" that is a latent image representing a Japanese character "". In FIG. 4 (E), "d" indicates a boundary between the latent image and the background image. That is, the latent image is within the boundary "d" and the background of the character "" is not a part of the latent image. In the present embodiment, "background image dots" are also placed in a portion (pixels) "c" of the area within the boundary "d" where dots "b" of the latent image are not placed. Although the boundary "d" is indicated by a solid line in FIG. 4 (E) for illustration purposes, such a solid line is not present in an actual image”)                        .
With regard to claim 5, the claim is drawn to the image processing device according to claim 3, wherein the circuitry is configured to convert a part of an entire image area of the text into invisible information to generate the converted information (see Kinoshita, i.e. in Fig. 4, disclose the “background image (B)” as “a part of an entire image area of the text…”, and further in para. 37, discloses that “a latent image indicating embedded information to be embedded in an another image and a background image that serves as the background of the latent image are generated, and the latent image and the background image are combined to generate an embedded image. Then, the terminal 1 superposes the embedded image on a received input image to generate an output image, and the image forming apparatus 2 prints the output image. The embedded image and the output image are examples of print images”).
With regard to claim 6, the claim is drawn to the image processing device according to claim 1, wherein the circuitry is configured to:
convert the text information into raster image data (see Grodsky, i.e. in Fig. 1 and in para. 23, discloses that “…rasterizer 150 to convert a print job 80 a one or more print images. The print image or digitized document is completely or partially formatted as an image file. Image files include either pixel or vector (geometric) data that are rasterized to pixels when displayed. Raster formats include: JPEG, TIFF, RAW, PNG, GIF, BMP, PPM, PGM, PBM, XBM, ILBM, WBMP, and PNM. Vector formats include: CGM, and SVG. The print image may be produced at any resolution creating the final printed document and may include document security features to prevent counterfeiting of documents and unauthorized duplication”; therefore enhance the processing time in print processing); and 
convert a part of an image of text of the raster image data into invisible information to generate the converted information (see Kinoshita, i.e. in para. 11 and etc., disclose that “[0011] Thus, in the related-art technologies described above, a special toner is used to add invisible information for distinguishing an original from a copy. With the related-art technologies, however, it is not possible to add invisible information to an original under circumstances where special toners are not usable”).
With regard to claim 12, the claim is drawn to the image processing device according to claim 1, wherein the data is one of portable document format (PDF) data and Extensible Markup Language (XML) Paper Specification (XPS) data (see Grodsky, i.e. in para. 29, discloses that “… it will be understood by one skilled in the art that a RIPped image may be readily converted into or derived from other electronic image formats, including, but not limited to, JPEG, PDF and TIFF and similar images. RIPped image 210 includes a preamble, one or more resources (e.g., fonts, forms, XObjects, images, and the like), and "i" page portions, where "I" is an integer greater than 1, with only one exemplary page portions being illustrated”; thereby the ripped image data reduce the further processing time at the image forming apparatus). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai (U.S. Pat/Pub No. 2018/0239282 A1) disclose an invention relates to an image processing apparatus, an image forming apparatus, and a non-transitory computer readable medium.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675